DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 01/15/2020 has been entered. Claims 4, 14, and 15 are cancelled.  Claims 16 and 17 are newly added. Claims 1-3, 5-13, 16, and 17 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US18/42193 filed on 07/14/2018, which claims benefit of US Provisional Application No. 62/574,848 filed on 10/20/2017 and 62/533,071 filed on 07/16/2017.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 01/15/2020 and 01/26/2020 have been considered. The IDS filed on 01/26/2020 and marked with ? does not contain any reference.

Claim Objections
Claims 3 and 9 is objected to because of the following informalities: In claim 3, delete the excessive conjunction “and” immediately before the recitation “cataracts” (line 6). In claim 9, delete the excessive word “between” (lines 7 and 13) because the hyphen “-” has provided the range. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 depends from claim 6.
Claims 2 and 3 recite the limitation “an age-related symptom, and/or an age-related disease” (line 2 of claim 2), “the age-related symptom, and/or the age-related disease” (lines 1 to 2 of claim 3), or “inflammatory disease… and/or Alzheimer's Disease”. Since the “age-related symptom” and “age-related disease” are not specifically defined in the specification, the “age-related symptom” overlaps the scope of “age-related disease”, for example, metabolic syndrome or disease. The recitation “and” would duplicate the same metabolic syndrome or disease, or would combine broad (inflammatory disease) and narrow (Alzheimer’s disease) limitations, and thus is confusing. Applicant is advised to change the conjunction “and/or” (line 2 of claim 2; lines 1 and 10 of claim 3) to “or”.
Regarding claims 6 and 16, the phrase “e.g.” (= "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is advised to change the recitation “e.g.,” to “selected from”.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 9 recites “(c) less than 1000mg/day”, which encompasses 0 or near 0 amount and is unclear how it can be an effective amount. TO advance prosecution, the recitation is interpreted as “about 20-1000 mg/day”.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haque et al. (Indian J Physiol Pharmacol 49 (1):57-64, 2005, hereinafter referred to as Haque ‘2005).
With regard to structural limitations “a method comprising administering to a domesticated or farm animal (or a rat) a therapeutically effective amount (or a daily dose for a week or more; or a daily dose of about 20-500 mg/day or about 20-1000 mg/day) of ambroxol or salt thereof (or ambroxol hydrocholoride)” (claims 1, 5, 6, 8, 9, and 16): 
Haque ‘2005 disclosed a treatment for a rat model of cataract. Adult female albino rats of Wistar strain weighing between 180 and 220 grams received Ambroxol (Ambroxol hydrochloride) suspension in 0.5% carboxymethyl cellulose (CMC) at the dose of 100 mg/kg/day p.o. along with naphthalene (Group III) or received Ambroxol alone at the dose of 100 mg/kg/day p.o. (Group VI). All the above groups were treated for 42 days (page 59, left col., para. 2, right col., para. 1, 4, and 7). Oxidative mechanisms and reactive oxygen species are believed to play a major role in development of age related or senile cataract. A characteristic feature of the aging human lens is a 14-fold loss of the key cellular antioxidant, glutathione. The test agents only treated groups show a slight increase in biochemical parameters as compared to the normal control indicating their strong antioxidant property playing role in day-to-day oxidative stress (page 62, right col., para. 3; page 63, right col., para. 2).  
Thus, these teachings of Haque ‘2005 anticipate Applicant’s claims 1-3, 5, 6, 8-10, 12, 13, and 16. The treatment of Haque ‘2005 meets all structural limitation of claimed method and would achieve the .
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim 

Claims 1-3, 5-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zemel et al. (US 2016/0000737, published on January 7, 2016, hereinafter referred to as Zemel ‘737).
With regard to structural limitations “a method comprising administering to a domesticated or farm animal (or a rat) a therapeutically effective amount (or a daily dose for a week or more; or a daily dose of about 20-500 mg/day or about 20-1000 mg/day) of ambroxol or salt thereof (or ambroxol hydrocholoride)” (claims 1, 5, 6, 8, 9, and 16):
Zemel ‘737 disclosed a method of reducing inflammation or diabetes in a pet comprises administering to the pet a pet food, pet treat, pet snack or pet drink composition that comprises: about 0.05 to 5 wt% of leucine and/or about 0.005 to 1 wt% of one or more leucine metabolites; and about 0.0005 to 0.05 wt% of a sirtuin activator. In one embodiment, exemplary sirtuin activators include resveratrol; Rhapontin; Butein; Morin; (-)-Epicatechin; Kaempferol; MCI-186 (3-Methyl-1-phenyl-2-pyrazolin-5-one); HBED (N,N'-Di-(2-hydroxybenzyl)ethylenediamine-N,N'-diacetic acid-H2O); Ambroxol (trans-4-(2-Amino-3,5-dibromobenzylamino)cyclohexane-HCI; and U-83836E ((-)-2-(( 4-(2,6-di-1-Pyrrolidinyl-4-pyrimidinyl)l-piperzainy l)methyl)-3 ,4-dihydro-2,5, 7 ,8-tetramethyl-2H-1-benzopyran-6-ol.2HCI). In some embodiments, the subject is a mammal, including apes, chimpanzees, orangutans, monkeys; domesticated animals (pets) such as dogs, cats, guinea pigs, hamsters, mice, rats, rabbits, and ferrets; domesticated farm animals such as cows, buffalo, bison, horses, donkey, swine, sheep, and goats (page 8/46, [0036-0037]; pages 12/46 to 13/46, [0097]; page 9/46, [0056]). The total daily dose of the composition can include at least about 1, 3, 7 .5, 15, 30, 45, 90 mg or more of a sirtuin activator. The for about 1, 2, 3, 4, 5, 6, 7, 8, or 9 days, 2 weeks, 1-11 months, or 1 year, 2 years, 5 years or even longer (page 36/46, [0398-0399]). 
Thus, these teachings of Zemel ‘737 anticipate or, in the alternative, are obvious over Applicant’s claims 1-3, 5-13, 16, and 17 because Ambroxol is exemplified in one embodiment, described above. The method of Zemel ‘737 meets all structural limitation of claimed method and would achieve the same intended results or the compound carrying the same properties, including “increasing and/or improving lifespan”, “reduces an age-related symptom or an age-related disease (or selected from a cardiovascular disease… cataracts… or Alzheimer's Disease)”, “the lifespan of the animal is extended by up to about 10%...  control animals”, “inhibits nutrient sensing”, and “induces autophagy”, required by claims 1-3, 10, 12, and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 10-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, and 14 of U.S. Patent No. 10,894,008 (Anderson, published on January 19, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘008 claims “A method for improving skin barrier function in a subject, wherein said method comprises topically administering a composition comprising a low dose formulation of ambroxol to improve skin barrier function, wherein said low dose formulation comprises less than 0.1 % (w/w) of ambroxol and wherein said skin barrier function is measured by… a reduction in the appearance of age spots… an increase in moisturization” (claim 1), “wherein composition comprises ambroxol hydrocholoride”(claim 9), “wherein composition is topically applied several times over a given period of time, e.g., once daily, twice daily dose, three times daily” (claim 13), and “wherein the .
Thus, claims 1-3, 5-7, 10-13, and 16 of this instant Application encompass or overlap with claims 1, 9, 13, and 14 of Pat. ‘008. The method of Pat. ‘008 meets all structural limitation of claimed method and would achieve the same intended results or the compound carrying the same properties, including “increasing and/or improving lifespan”, “reduces an age-related symptom or an age-related disease (or selected from… hair thinning, hair graying … a metabolic change, a biochemical change… inflammatory disease, proinflammatory states)”, “the lifespan of the animal is extended by up to about 10%...  control animals”, “inhibits nutrient sensing”, and “induces autophagy”, required by claims 1-3, 10, 12, and 13.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623